 Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 1 of 24 PageID: 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


ESPERANZA GUTIERREZ MAYO, on
behalf of herself and all others similarly
situated,

                             Plaintiff,
                                                Civil Action No.
       - against -
                                                CLASS AND COLLECTIVE ACTION
KHODAL MAA, INC. d/b/a EAGLE                    COMPLAINT
SUPERMARKET and EL REY
SUPERMARKET, JAI KHODI MATA,
INC. d/b/a EAGLE SUPERMARKET and
EL REY SUPERMARKET, DILIP PATEL,
an Individual, VINNY PATEL, an Individual,
VISNO PATEL, an Individual, MANNY
PATEL, an Individual, MUKESH PATEL,
an Individual, ABC CORPORATIONS 1-5,
and JOHN DOES 1-5,

                             Defendants.


       Plaintiff Esperanza Gutierrez Mayo (“plaintiff” or “Gutierrez”) individually and on

behalf of all others similarly situated, through her undersigned attorneys, for their Class and

Collective Action Complaint against defendants Khodal Maa, Inc. d/b/a Eagle Supermarket and

El Rey Supermarket (“Khodal”), Jai Khodi Mata, Inc. d/b/a Eagle Supermarket and El Rey

Supermarket (“Jai”), Dilip Patel, Vinny Patel, Visno Patel, Manny Patel, Mukesh Patel, ABC

Corporations 1-5, and John Does 1-5 (all collectively the “defendants”) alleges upon actual

knowledge as to herself and, as to all other matters, alleges upon information and belief, as

follows:
 Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 2 of 24 PageID: 2



                                    NATURE OF ACTION

       1.      Plaintiff brings this action pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § 201, et seq., and the New Jersey Wage and Hour Law (“NJWHL”), N.J.S.A. § 34:11-

56a, et seq., for defendants’ failure to pay their employees overtime pay. Plaintiff seeks damages

on her own behalf and on behalf of all others similarly situated.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and the FLSA, 29 U.S.C.

§ 216(b).

       3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the defendants

reside in and/or conduct or conducted business in this district and because the events or

omissions giving rise to the claim set forth herein occurred in Union County, New Jersey.

       4.      Plaintiff’s state law claims are interposed in accordance with the Court’s

supplemental jurisdiction pursuant to 28 U.S.C.S. § 1367(a).

       5.      The Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

                                         THE PARTIES

       6.      Plaintiff Esperanza Gutierrez Mayo is a resident of Union County, New Jersey.

She was employed by defendants at Eagle Supermarket at 1102 Elizabeth Avenue, Elizabeth,

New Jersey, 07201, as a supermarket worker from in or about March 2012 to on or about

November 15, 2018.

       7.      At all relevant times, including from in or about March 2012 to November 15,

2018, plaintiff and those similarly situated had an employment relationship with, and were

employees of, defendants within the meaning of the FLSA and NJWHL.




                                                 2
 Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 3 of 24 PageID: 3



        8.       At all relevant times, plaintiff and those similarly situated have been employees

engaged in commerce or the production of goods for commerce on behalf of defendants.

        9.       Plaintiff has consented to be a party to the FLSA claims in the action pursuant to

29 U.S.C. §216(b). A copy of her FLSA Consent Form is attached as Exhibit A.

        10.      Khodal Maa, Inc., a New Jersey corporation, has been at all relevant times a

supermarket chain in New Jersey. Khodal is located at 1102 Elizabeth Avenue, Elizabeth, New

Jersey, 07201.

        11.      Khodal does business as Eagle Supermarket, located at 1102 Elizabeth Avenue,

Elizabeth, New Jersey, 07201 (“Eagle”), and as El Rey Supermarket, located at 80 3rd Street,

Elizabeth, New Jersey, 07206 (“El Rey”).

        12.      Khodal has been at all relevant times an employer within the meaning of the

FLSA.

        13.      Khodal has been at all relevant times an employer within the meaning of the

NJWHL.

        14.      Khodal has been at all relevant times an employer and enterprise engaged in

interstate commerce and/or the production of goods for commerce with a gross revenue in excess

of $500,000, within the meaning of the FLSA.

        15.      Jai Khodi Mata, Inc., a New Jersey corporation, has been at all relevant times a

supermarket chain in New Jersey. Jai is located at 80 3rd Street, Elizabeth, NJ, 07206.

        16.      Jai does business as Eagle Supermarket, located at 1102 Elizabeth Avenue,

Elizabeth, New Jersey, 07201 (“Eagle”), and as El Rey Supermarket, located at 80 3rd Street,

Elizabeth, New Jersey, 07206 (“El Rey”).

        17.      Jai has been at all relevant times an employer within the meaning of the FLSA.




                                                 3
 Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 4 of 24 PageID: 4



         18.   Jai has been at all relevant times an employer within the meaning of the NJWHL.

         19.   Jai has been at all relevant times an employer and enterprise engaged in interstate

commerce and/or the production of goods for commerce with a gross revenue in excess of

$500,000, within the meaning of the FLSA.

         20.   Khodal and Jai have common ownership, unified operation and/or control, and as

a chain of supermarkets are related and have a common business purpose and constitute an

enterprise within the meaning of the FLSA.

         21.   Khodal and Jai constitute a single employer within the meaning of the FLSA,

because they have interrelation of operations, centralized control of labor relations, common

management, and common ownership or financial control.

         22.   With regard to interrelation of operations, the following facts support this

allegation:

         23.   Khodal and Jai have interchange of employees. For example, employees who

worked at Eagle, where they were paid by Khodal, have been transferred to El Rey, where they

have been paid by Jai. Other employees have been temporarily transferred between El Rey and

Eagle.

         24.   Khodal and Jai have interchange of management. Eagle’s managers fill in for El

Rey’s managers as needed, and vice versa. For example, when the manager of Eagle was away

on vacation in December one year, the manager from El Rey temporarily performed management

duties at Eagle during his absence.

         25.   Khodal and Jai share the same wholesale supplier, General Trading Co., Inc.,

located in Carlstadt, New Jersey.




                                                4
 Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 5 of 24 PageID: 5



          26.      With regard to centralized control of labor relations, the following facts support

this allegation:

          27.      Khodal and Jai have the same office secretary, Carolina. She performs secretarial

and management duties at both Eagle and El Rey. For example, when the time clock was broken

at Eagle, Carolina would collect employees’ handwritten time cards. Carolina would also fill in

for the managers at Eagle and El Rey when they were sick or on vacation, by supervising the

employees in the front of the store near the cash registers.

          28.      Khodal and Jai have the same owners, Dilip Patel, Vinny Patel, Visno Patel,

Manny Patel, and Mukesh Patel.

          29.      The individuals named above in paragraph 28 are members of the same family.

          30.      Visno Patel and Vinny Patel hold themselves out to the employees as the owners

and top management of both Eagle and El Rey. The employees who work at both Eagle and El

Rey know Visno Patel and Vinny Patel as the owners of both stores. Visno Patel and Vinny Patel

hire, fire, discipline, set work schedules, assign work, and determine employee pay for

employees at both Eagle and El Rey.

          31.      Both Khodal and Jai have employees at Eagle and El Rey utilize the same type of

electronic time clock to punch in and out.

          32.      Both Khodal and Jai utilize the same payroll software to process payroll for

employees at Eagle and El Rey.

          33.      Both Khodal and Jai use the same methods to pay employees at Eagle and El Rey.

Namely, Khodal and Jai pay each employee partially in cash and partially by check for each pay

period.

          34.      With regard to common management, the following facts support this allegation:




                                                   5
 Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 6 of 24 PageID: 6



       35.     Khodal and Jai have interchange of management. Eagle’s managers fill in for El

Rey’s managers as needed, and vice versa. For example, when the manager of Eagle was away

on vacation in December one year, the manager from El Rey temporarily performed management

duties at Eagle during his absence.

       36.     The Patel family members work together as a team to manage Khodal and Jai. For

example, Nic Patel is the current manager of Eagle, Tony Patel was the former manager of

Eagle, Manny Patel is the current manager of El Rey, and Kidi Patel sometimes fills in as

manager of El Rey when Manny Patel is away.

       37.     With regard to common ownership and financial control, the following facts

support this allegation:

       38.     The Patel family members work together as owners and managers of Khodal and

Jai. Dilip Patel, Vinny Patel, Visno Patel, Manny Patel, and Mukesh Patel are owners of both

Khodal and Jai. Dilip Patel, Vinny Patel, Visno Patel, Manny Patel, and Mukesh Patel hold

themselves out to the employees as the owners of both Eagle and El Rey.

       39.     Mukesh Patel is registered with the State of New Jersey as a principal for Jai.

       40.     Dilip Patel is registered with the State of New Jersey as a principal for Khodal.

       41.     In addition to the foregoing, the following paragraphs support the individual, joint

and several liability of Dilip Patel, Vinny Patel, Visno Patel, Manny Patel, and Mukesh Patel for

the violations of the FLSA and NJWHL by Khodal and Jai:

       42.     At all relevant times, Dilip Patel exercised sufficient control over plaintiff’s and

the FLSA Collective members’ working conditions, and over the unlawful policies and practices

alleged in this Complaint, to be considered their employer under the FLSA.




                                                6
 Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 7 of 24 PageID: 7



        43.     At all relevant times, Dilip Patel exercised sufficient control over plaintiff’s and

the Rule 23 Class members’ working conditions, and over the unlawful policies and practices

alleged in this Complaint, to be considered their employer under the NJWHL.

        44.     Dilip Patel is an owner and officer of Khodal and Jai.

        45.     Dilip Patel acted directly or indirectly in the interest of Khodal and Jai in relation

to plaintiff and those similarly situated.

        46.     Dilip Patel suffered or permitted plaintiff and all others similarly situated to work.

        47.     Dilip Patel has been at all relevant times an employer within the meaning of the

FLSA.

        48.     Dilip Patel has been at all relevant times an employer within the meaning of the

NJWHL.

        49.     Dilip Patel was the employer of plaintiff and those similarly situated under the

FLSA and NJWHL, because, at all relevant times, Dilip Patel exercised sufficient operational

control and policy-making authority over Khodal’s and Jai’s operations and personnel decisions,

including establishing the employees’ terms and conditions of employment, hiring, firing, and

disciplining of employees, directing manner in which employees performed their daily duties and

assignments, determining the employees’ rates of pay and hours of work, creating and enforcing

the method by which the employees’ wages were computed, establishing and implementing pay

practices and work scheduling policies, and maintaining payroll and employee records.

        50.     Dilip Patel is sued individually in his capacity as a principal, owner, and employer

of Khodal and Jai.

        51.     Dilip Patel is personally and jointly and severally liable for the violations of the

FLSA by Khodal and Jai.




                                                  7
 Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 8 of 24 PageID: 8



        52.     Dilip Patel is personally and jointly and severally liable for the violations of the

NJWHL by Khodal and Jai.

        53.     At all relevant times, Vinny Patel exercised sufficient control over plaintiff’s and

the FLSA Collective members’ working conditions, and over the unlawful policies and practices

alleged in this Complaint, to be considered their employer under the FLSA.

        54.     At all relevant times, Vinny Patel exercised sufficient control over plaintiff’s and

the Rule 23 Class members’ working conditions, and over the unlawful policies and practices

alleged in this Complaint, to be considered their employer under the NJWHL.

        55.     Vinny Patel is an owner and officer of Khodal and Jai.

        56.     Vinny Patel acted directly or indirectly in the interest of Khodal and Jai in relation

to plaintiff and those similarly situated.

        57.     Vinny Patel suffered or permitted plaintiff and all others similarly situated to

work.

        58.     Vinny Patel has been at all relevant times an employer within the meaning of the

FLSA.

        59.     Vinny Patel has been at all relevant times an employer within the meaning of the

NJWHL.

        60.     Vinny Patel was the employer of plaintiff and those similarly situated under the

FLSA and NJWHL, because, at all relevant times, Vinny Patel exercised sufficient operational

control and policy-making authority over Khodal’s and Jai’s operations and personnel decisions,

including establishing the employees’ terms and conditions of employment, hiring, firing, and

disciplining of employees, directing manner in which employees performed their daily duties and

assignments, determining the employees’ rates of pay and hours of work, creating and enforcing




                                                  8
 Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 9 of 24 PageID: 9



the method by which the employees’ wages were computed, establishing and implementing pay

practices and work scheduling policies, and maintaining payroll and employee records.

        61.     Vinny Patel is sued individually in his capacity as a principal, owner, and

employer of Khodal and Jai.

        62.     Vinny Patel is personally and jointly and severally liable for the violations of the

FLSA by Khodal and Jai.

        63.     Vinny Patel is personally and jointly and severally liable for the violations of the

NJWHL by Khodal and Jai.

        64.     At all relevant times, Visno Patel exercised sufficient control over plaintiff’s and

the FLSA Collective members’ working conditions, and over the unlawful policies and practices

alleged in this Complaint, to be considered their employer under the FLSA.

        65.     At all relevant times, Visno Patel exercised sufficient control over plaintiff’s and

the Rule 23 Class members’ working conditions, and over the unlawful policies and practices

alleged in this Complaint, to be considered their employer under the NJWHL.

        66.     Visno Patel is an owner and officer of Khodal and Jai.

        67.     Visno Patel acted directly or indirectly in the interest of Khodal and Jai in relation

to plaintiff and those similarly situated.

        68.     Visno Patel suffered or permitted plaintiff and all others similarly situated to

work.

        69.     Visno Patel has been at all relevant times an employer within the meaning of the

FLSA.

        70.     Visno Patel has been at all relevant times an employer within the meaning of the

NJWHL.




                                                  9
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 10 of 24 PageID: 10



        71.     Visno Patel was the employer of plaintiff and those similarly situated under the

FLSA and NJWHL, because, at all relevant times, Visno Patel exercised sufficient operational

control and policy-making authority over Khodal’s and Jai’s operations and personnel decisions,

including establishing the employees’ terms and conditions of employment, hiring, firing, and

disciplining of employees, directing manner in which employees performed their daily duties and

assignments, determining the employees’ rates of pay and hours of work, creating and enforcing

the method by which the employees’ wages were computed, establishing and implementing pay

practices and work scheduling policies, and maintaining payroll and employee records.

        72.     Visno Patel is sued individually in his capacity as a principal, owner, and

employer of Khodal and Jai.

        73.     Visno Patel is personally and jointly and severally liable for the violations of the

FLSA by Khodal and Jai.

        74.     Visno Patel is personally and jointly and severally liable for the violations of the

NJWHL by Khodal and Jai.

        75.     At all relevant times, Manny Patel exercised sufficient control over plaintiff’s and

the FLSA Collective members’ working conditions, and over the unlawful policies and practices

alleged in this Complaint, to be considered their employer under the FLSA.

        76.     At all relevant times, Manny Patel exercised sufficient control over plaintiff’s and

the Rule 23 Class members’ working conditions, and over the unlawful policies and practices

alleged in this Complaint, to be considered their employer under the NJWHL.

        77.     Manny Patel is an owner and officer of Khodal and Jai.

        78.     Manny Patel acted directly or indirectly in the interest of Khodal and Jai in

relation to plaintiff and those similarly situated.




                                                  10
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 11 of 24 PageID: 11



        79.   Manny Patel suffered or permitted plaintiff and all others similarly situated to

work.

        80.   Manny Patel has been at all relevant times an employer within the meaning of the

FLSA.

        81.   Manny Patel has been at all relevant times an employer within the meaning of the

NJWHL.

        82.   Manny Patel was the employer of plaintiff and those similarly situated under the

FLSA and NJWHL, because, at all relevant times, Manny Patel exercised sufficient operational

control and policy-making authority over Khodal’s and Jai’s operations and personnel decisions,

including establishing the employees’ terms and conditions of employment, hiring, firing, and

disciplining of employees, directing manner in which employees performed their daily duties and

assignments, determining the employees’ rates of pay and hours of work, creating and enforcing

the method by which the employees’ wages were computed, establishing and implementing pay

practices and work scheduling policies, and maintaining payroll and employee records.

        83.   Manny Patel is sued individually in his capacity as a principal, owner, and

employer of Khodal and Jai.

        84.   Manny Patel is personally and jointly and severally liable for the violations of the

FLSA by Khodal and Jai.

        85.   Manny Patel is personally and jointly and severally liable for the violations of the

NJWHL by Khodal and Jai.

        86.   At all relevant times, Mukesh Patel exercised sufficient control over plaintiff’s

and the FLSA Collective members’ working conditions, and over the unlawful policies and

practices alleged in this Complaint, to be considered their employer under the FLSA.




                                               11
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 12 of 24 PageID: 12



        87.     At all relevant times, Mukesh Patel exercised sufficient control over plaintiff’s

and the Rule 23 Class members’ working conditions, and over the unlawful policies and

practices alleged in this Complaint, to be considered their employer under the NJWHL.

        88.     Mukesh Patel is an owner and officer of Khodal and Jai.

        89.     Mukesh Patel acted directly or indirectly in the interest of Khodal and Jai in

relation to plaintiff and those similarly situated.

        90.     Mukesh Patel suffered or permitted plaintiff and all others similarly situated to

work.

        91.     Mukesh Patel has been at all relevant times an employer within the meaning of

the FLSA.

        92.     Mukesh Patel has been at all relevant times an employer within the meaning of

the NJWHL.

        93.     Mukesh Patel was the employer of plaintiff and those similarly situated under the

FLSA and NJWHL, because, at all relevant times, Mukesh Patel exercised sufficient operational

control and policy-making authority over Khodal’s and Jai’s operations and personnel decisions,

including establishing the employees’ terms and conditions of employment, hiring, firing, and

disciplining of employees, directing manner in which employees performed their daily duties and

assignments, determining the employees’ rates of pay and hours of work, creating and enforcing

the method by which the employees’ wages were computed, establishing and implementing pay

practices and work scheduling policies, and maintaining payroll and employee records.

        94.     Mukesh Patel is sued individually in his capacity as a principal, owner, and

employer of Khodal and Jai.




                                                  12
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 13 of 24 PageID: 13



        95.      Mukesh Patel is personally and jointly and severally liable for the violations of

the FLSA by Khodal and Jai.

        96.      Mukesh Patel is personally and jointly and severally liable for the violations of

the NJWHL by Khodal and Jai.

        97.      Upon information and belief, John Does 1-5 are fictitious individuals meant to

represent principals, owners, officers, directors, agents, or employees of Khodal and Jai who

have been involved with the conduct giving rise to this Complaint, but are heretofore unknown to

the plaintiff.

        98.      At all relevant times, John Does 1-5 exercised sufficient control over plaintiff’s

and the FLSA Collective members’ working conditions, and over the unlawful policies and

practices alleged in this Complaint, to be considered their employer under the FLSA and

NJWHL.

        99.      John Does 1-5 are owners and officers of Khodal and Jai.

        100.     As the John Doe defendants are identified, plaintiff shall amend the Complaint to

include them.

        101.     Upon information and belief, ABC Corporations 1-5 are fictitious corporations

meant to represent any additional corporations who have been involved with the conduct giving

rise to this Complaint, but are heretofore unknown to the plaintiff.

        102.     ABC Corporations 1-5 have been at all relevant times employers within the

meaning of the FLSA and NJWHL.

        103.     ABC Corporations 1-5 have been at all relevant times employers and enterprises

engaged in interstate commerce and/or the production of goods for commerce with a gross

revenue in excess of $500,000, within the meaning of the FLSA.




                                                 13
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 14 of 24 PageID: 14



        104.    As the ABC Corporation defendants are identified, plaintiff shall amend the

Complaint to include them.

        105.    At all relevant times, plaintiff and those similarly situated performed work which

simultaneously benefitted Khodal, Jai, Dilip Patel, Vinny Patel, Visno Patel, Manny Patel,

Mukesh Patel, ABC Corporations 1-5, and John Does 1-5.

        106.    At all relevant times, Khodal, Jai, Dilip Patel, Vinny Patel, Visno Patel, Manny

Patel, Mukesh Patel, ABC Corporations 1-5, and John Does 1-5 acted directly or indirectly in the

interest of each other in relation to plaintiff and those similarly situated.

                           COLLECTIVE ACTION ALLEGATIONS

        55.     Plaintiff brings the First Claim as a collective action pursuant to the FLSA, 29

U.S.C. § 216(b) on behalf of herself and other similarly situated people, which shall include:

                All employees who work or worked as non-exempt, non-
                supervisory supermarket workers for the defendants Khodal Maa,
                Inc. d/b/a Eagle Supermarket and El Rey Supermarket, Jai Khodi
                Mata, Inc. d/b/a Eagle Supermarket and El Rey Supermarket, Dilip
                Patel, Vinny Patel, Visno Patel, Manny Patel, Mukesh Patel, ABC
                Corporations 1-5, and John Does 1-5 at Eagle Supermarket or El
                Rey Supermarket in Elizabeth, New Jersey at any time three years
                prior to the filing of this action through the entry of judgment in
                this action (the “FLSA Collective”).

        56.     Defendants are liable under the FLSA for, inter alia, failing to pay plaintiff and

similarly situated employees overtime pay for time worked in excess of 40 hours in a workweek.

There are likely over 40 similarly situated current and former employees of the defendants who

have been underpaid in violation of the FLSA and who would benefit from the issuance of a

court-supervised notice of the present lawsuit and the opportunity to join the present lawsuit.

Those similarly situated employees are known to the defendants, are readily identifiable, and can

be located through defendants’ records that they are required to create and maintain under




                                                  14
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 15 of 24 PageID: 15



applicable federal and state law. Notice should be sent to the FSLA Collective pursuant to 29

U.S.C. § 216(b).

       57.     As part of their regular business practice, defendants have intentionally, willfully,

and repeatedly harmed the FLSA Collective by engaging in a pattern, practice, and/or policy of

violating the FLSA, which has caused significant damage to the FLSA Collective.

       58.     This policy, pattern, or practice includes, inter alia, failing to pay overtime at the

rate of one-and-one-half times the FLSA Collective’s regular hourly rate for hours worked in

excess of 40 in a workweek.

       59.     The FLSA Collective would benefit from the issuance of a court-supervised

notice of the present lawsuit and the opportunity to join the present lawsuit. Those similarly

situated employees are known to defendants and are readily identifiable and can be located

through defendants’ records, which they are required to maintain pursuant to the FLSA and the

NJWHL. Those similarly situated employees should be notified of and allowed to opt into this

action pursuant to 29 U.S.C. § 216(b).

       60.     Defendants’ violations of the FLSA described above have been willful and,

therefore, a three-year statute of limitations applies to this matter pursuant to the FLSA, 29

U.S.C. § 255(a).

                              CLASS ACTION ALLEGATIONS

       61.     Plaintiff brings the Second Claim as a class action pursuant to Rule 23(b)(2) and

(b)(3) of the Federal Rules of Civil Procedure on behalf of a class, consisting of:

               All employees who work or worked as non-exempt, non-
               supervisory supermarket workers for the defendants Khodal Maa,
               Inc. d/b/a Eagle Supermarket and El Rey Supermarket, Jai Khodi
               Mata, Inc. d/b/a Eagle Supermarket and El Rey Supermarket, Dilip
               Patel, Vinny Patel, Visno Patel, Manny Patel, Mukesh Patel, ABC
               Corporations 1-5, and John Does 1-5 at Eagle Supermarket or El



                                                 15
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 16 of 24 PageID: 16



               Rey Supermarket in Elizabeth, New Jersey at any time three years
               prior to the filing of this action through the entry of judgment in
               this action (the “Rule 23 Class”).

        62.    The persons in the Rule 23 Class are so numerous that joinder of all members is

impracticable. The exact number of the Rule 23 Class members is unknown to plaintiff at this

time but there are believed to be over 40 such persons. The identity of the Rule 23 Class

members is known to the defendants and is contained in the employment records that the

defendants are required to create and maintain as a matter of state and federal law.

        63.    Plaintiff’s claims are typical of the claims of the other members of the New Jersey

Rule 23 Class as plaintiff and all other members of the Rule 23 Class sustained damages arising

out of defendants’ conduct in violation of the New Jersey law complained of herein. The Rule 23

Class members work, or have worked, for the defendants as supermarket workers and were not

paid overtime wages due by the defendants. They have sustained similar types of damages as a

result of defendants’ failure to comply with the NJWHL.

        64.    Plaintiff will fairly and adequately protect the interests of the members of the

Rule 23 Class and has retained counsel competent and experienced in complex class action

litigation.

        65.    Plaintiff has no interests that are contrary to or in conflict with those of the other

members of the Rule 23 Class.

        66.    Plaintiff knows of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a class action.

        67.    Common questions of law and fact exist as to all members of the Rule 23 Class

and predominate over any questions affecting solely individual members. Among the questions

of law and fact common to the Rule 23 Class are:




                                                16
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 17 of 24 PageID: 17



               a. Whether the NJWHL and the supporting regulations were violated by

                   defendants’ acts as alleged herein;

               b. Whether defendants failed to pay overtime wages to plaintiff and other Rule

                   23 Class members for time worked in excess of 40 hours in a workweek, as

                   required by the NJWHL; and

               c. Whether plaintiff and the Rule 23 Class have sustained damages and, if so, the

                   proper measure of such damages.

       68.     Defendants have acted or have refused to act on grounds generally applicable to

the Rule 23 Class, thereby making appropriate relief with respect to the Rule 23 Class as a whole.

       69.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Since damages suffered by individual Rule 23 Class members

may be relatively small, the expense and burden of individual litigation makes it virtually

impossible for plaintiff and Rule 23 Class members to individually seek redress for the wrongful

conduct alleged. Individual class members lack the financial resources to conduct a thorough

examination of defendants’ compensation practices to prosecute vigorously a lawsuit against the

defendants to recover such damages. Class litigation is superior because it will obviate the need

for unduly duplicative litigation.

                                     FACTUAL ALLEGATIONS

       70.     Plaintiff was employed by defendants from in or about March 2012 to on or about

November 15, 2018, as a non-exempt, non-supervisory, hourly-paid supermarket worker at Eagle

Supermarket.

       71.     At all relevant times, the FLSA Collective and the Rule 23 Class were or are

employed by defendants as supermarket workers. Their duties included cashiering, cleaning all




                                                17
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 18 of 24 PageID: 18



areas of the store, stocking shelves with groceries and other consumer goods, stocking vegetables

in the produce department, butchering and preparing meats in the meat department, preparing

food in the kitchen, and serving food to customers.

         72.    The FLSA Collective and the Rule 23 Class did not have the authority to hire,

fire, or discipline other employees, nor did they do so.

         73.    Nic Patel managed Eagle. He supervised, hired, fired, disciplined, and paid the

employees at Eagle.

         74.    Manny Patel managed El Rey. He supervised, hired, fired, disciplined, and paid

the employees at El Rey.

         107.   There is interchange of employees between Eagle and El Rey. From time to time,

management would have an employee from Eagle transferred to El Rey to cover shifts, and vice

versa. Some employees have been transferred permanently between El Rey and Eagle. Other

employees have been temporarily transferred between El Rey and Eagle for periods of several

weeks at a time.

         75.    Each day, plaintiff, the FLSA Collective, and the Rule 23 Class punched in on a

time clock when they began work and punched out on a time clock when they ended work.

         76.    The time clock would sometimes break. For example, there was a period of about

six months in 2018 during which the time clock was broken at the Eagle location.

         77.    During the times the time clock was broken, plaintiff, the FLSA Collective, and

the Rule 23 Class wrote down the time they began work and the time they ended work on a piece

of paper, which they would then give to the office secretary Carolina or leave near the time

clock.




                                                 18
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 19 of 24 PageID: 19



       78.     Carolina was the office secretary for Khodal and Jai, and performed office

secretarial services at both Eagle and El Rey, and also sometimes filled in for management at

Eagle and El Rey when they were sick or on vacation.

       79.     At all relevant times, plaintiff, the FLSA Collective, and the Rule 23 Class

worked in excess of 40 hours per week.

       80.     Plaintiff worked Monday from 7:00 a.m. to 4:00 p.m., Tuesday from 12:00 p.m.

to 8:00 p.m., had Wednesday off, worked Thursday from 7:00 a.m. to 4:00 p.m., Friday from

12:00 p.m. to 8:00 p.m., Saturday 12:00 p.m. to 8:00 p.m., and Sunday from 7:00 a.m. to 3:00

p.m., with no meal or coffee breaks, for a total of 47 hours of work per week. Plaintiff sometimes

worked more than 47 hours per week if management directed her to.

       81.     At all relevant times, plaintiff, the FLSA Collective, and the Rule 23 Class were

paid straight time for all hours worked, and were not paid time-and-a-half overtime pay for hours

in excess of 40 worked in a week, as required by the FLSA and NJWHL.

       82.     Defendants paid plaintiff, the FLSA Collective, and the Rule 23 Class weekly, by

a combination of check and cash.

       83.     Plaintiff was paid the New Jersey minimum wage for 36 hours per week, by

check. Plaintiff was paid between $80 and $100 per week for the remainder of the hours she

worked each week, in cash.

       84.     The FLSA Collective and Rule 23 Class were paid the same way. They received

New Jersey minimum wage for hours less than 40 hours, by check, and some amount of cash for

the remainder of their hours.




                                               19
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 20 of 24 PageID: 20



       85.      At all relevant times, plaintiff, the FLSA Collective, and the Rule 23 Class were

and are nonexempt employees who were and are entitled to overtime pay under the FLSA and

NJWHL.

       86.      Defendants failed to pay plaintiff, the FLSA Collective, and the Rule 23 Class

overtime pay at one-and-one-half times their hourly rate for hours worked in excess of 40 per

workweek.

       87.      Because defendants did not pay plaintiff, the FLSA Collective, and the Rule 23

Class overtime pay at one-and-one-half times their hourly rate for hours worked in excess of 40

per workweek, defendants did not provide them with all compensation owed to them.

       88.      Defendants failed to pay plaintiff legally mandated federal and New Jersey

overtime pay for each and every weekly pay period she worked for defendants beginning in or

about March 2012 to her last day of work on or about November 15, 2018. For example, in 2016,

these weekly pay periods include pay periods ending September 11, October 23, and December

18. In 2017, these weekly pay periods include pay periods ending on May 21, June 11, and July

16. In 2018, these weekly pay periods include pay periods ending on February 4, July 22, and

October 21.

       89.      In each of the identified pay periods above, plaintiff worked in excess of 40 hours

per workweek.

       90.      Defendants’ unlawful conduct has been widespread, repeated and consistent.

       91.      Defendants’ conduct was willful, in bad faith, and has caused significant damages

to plaintiff and the FLSA Collective and Rule 23 Class.




                                                20
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 21 of 24 PageID: 21



                                  FIRST CLAIM FOR RELIEF
                                    Fair Labor Standards Act
                                    Unpaid Overtime Wages

          92.   Plaintiff and the FLSA Collective reallege and incorporate by reference all

allegations in all preceding paragraphs as if fully set forth herein.

          93.   At all relevant times, the plaintiff and the FLSA Collective were employed by

defendants within the meaning of the FLSA.

          94.   Defendants are required to pay plaintiff and the FLSA Collective one-and-one-

half (1½) times their regular rates of pay for all hours that they worked in excess of 40 in a

workweek pursuant to the overtime wage provisions of the FLSA, 29 U.S.C. § 207 et seq.

          95.   Defendants have failed to pay plaintiff and the FLSA Collective the overtime

wages to which they are entitled under the FLSA, even though plaintiff and the FLSA Collective

have regularly worked more than 40 hours per workweek.

          96.   Defendants were aware or should have been aware that the practices described in

this Complaint were unlawful and have not made a good faith effort to comply with the FLSA

with respect to the compensation of plaintiff and the FLSA Collective.

          97.   Defendants’ violations of the FLSA have been willful and, therefore, a three-year

statute of limitations applies pursuant to the FLSA, 29 U.S.C. § 255(a).

          98.   As a result of defendants’ willful violations of the FLSA, plaintiff and the FLSA

Collective have suffered damages by being denied overtime pay in accordance with the FLSA

and are entitled to recovery of such amounts, liquidated damages, pre-judgment and post-

judgment interest, attorneys’ fees and costs, and other compensation pursuant to 29 U.S.C. §

216(b).




                                                  21
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 22 of 24 PageID: 22



                                SECOND CLAIM FOR RELIEF
                                New Jersey Wage and Hour Law
                                   Unpaid Overtime Wages

        99.     Plaintiff and the Rule 23 Class repeat and reallege all foregoing paragraphs as if

fully set forth herein.

        100.    Under the NJWHL, defendants were required to pay plaintiff and the Rule 23

Class one and one-half (1½) times their regular rates of pay for all hours they worked in excess

of 40 hours in a workweek.

        101.    Plaintiff and the Rule 23 Class regularly worked more than 40 hours per week.

        102.    Defendants have failed to pay Plaintiff and the Rule 23 Class members the

overtime wages to which they were entitled under the NJWHL.

        103.    Defendants’ violation of the wage payment requirements of the NJWHL was part

of their regular business practice and constituted a pattern, practice, and/or policy.

        104.    Defendants were aware or should have been aware that the practices described in

this Complaint were unlawful and have not made a good faith effort to comply with the NJWHL

with respect to the compensation of plaintiff and the Rule 23 Class.

        105.    Defendants have willfully violated the NJWHL by knowingly and intentionally

failing to pay plaintiff and the Rule 23 Class members overtime wages.

        106.    As a result of defendants’ willful violations of the NJWHL, plaintiff and the Rule

23 Class have suffered damages by being denied overtime pay in accordance with the NJWHL

and are entitled to recovery of such amounts, pre-judgment and post-judgment interest, and

attorneys’ fees and costs, and other compensation.




                                                 22
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 23 of 24 PageID: 23




                                    PRAYER FOR RELIEF

       WHEREFORE, plaintiff, the FLSA Collective and the Rule 23 Class pray for the

following relief:

       A.      An order certifying the case as a collective action for the violations of the FLSA,

               as it pertains to the First Claim under the FLSA, 29 U.S.C. §216(b) for the

               employees described herein and designating plaintiff’s counsel as counsel for the

               FLSA Collective;

       B.      Designation of the named plaintiff as representative of the FLSA Collective;

       C.      An order certifying the case as a class action pursuant to Rule 23 of the Federal

               Rules of Civil Procedure as it pertains to the Second Claim for the class of

               employees described herein, certifying plaintiff as the class representative and

               designating plaintiff’s counsel as Class counsel;

       D.      Judgment for plaintiff and the FLSA Collective Action members for all statutory,

               compensatory, and liquidated damages, or any other damages authorized by law

               or equity, sustained as a result of defendants’ unlawful conduct, as well as pre-

               judgment and post-judgment interest;

       E.      Judgment for plaintiff and the Rule 23 Class members for all statutory and

               compensatory damages, or any other damages authorized by law or equity,

               sustained as a result of defendants’ unlawful conduct, as well as pre-judgment and

               post-judgment interest;

       F.      An award to plaintiff and the FLSA Collective and Rule 23 Class for their

               reasonable attorneys’ fees, costs, including expert fees, and expenses as

               authorized by law;



                                                23
Case 2:19-cv-02440-ES-MAH Document 1 Filed 01/30/19 Page 24 of 24 PageID: 24



     G.    A declaratory judgment that the practices complained of herein are unlawful

           under the FLSA and under appropriate state law; and

     H.    Any and all other relief which the Court deems appropriate under the

           circumstances.


                                        /s/Mitchell Schley
                                        Mitchell Schley
                                        Law Offices of Mitchell Schley, LLC
                                        mschley@schleylaw.com
                                        197 Route 18 South
                                        South Tower, Suite 3000
                                        East Brunswick, NJ 08816
                                        Telephone: 732-325-0318
                                        mschley@schleylaw.com




                                           24
